[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
MEMORANDUM OF DECISION RE: REQUEST OF LEAVE TO AMEND COMPLAINT
The plaintiffs move, pursuant to Section 176 of the Practice Book, for leave to amend the complaint by adding a "CUTPA" claim against the defendant. They ascribe as reason for the request that "proof necessary to sustain such a cause of action has recently come to the attention of the plaintiffs."
The language of the proposed count tracks the language of the original complaint dated May 11, 1989 and the amended CT Page 3519 complaint dated July 21, 1989. Other than the claim for "CUTPA" relief no new facts are alleged.
The requested amendment would add a new cause of action for which, based on the factual allegations, the statute of limitations has run. Conn. Gen. Stat. Sec. 42-110 g(f) provides for a three (3) year statute of limitations from the time of the occurrence of an alleged violation.
The defendant's objection is not premature. While a Statute of Limitations question may be raised as a special defense or a motion to dismiss, those are not the exclusive methods of addressing the issue, Connecticut Civil Procedure, Stephanson Sec. 99 at p. 407.
Accordingly, the objection to Request for Leave to Amend is sustained.
KLACZAK, J.